Dear Representative Ellington:
You have requested the opinion of this office on the power of parish school boards to overturn the finding of the school superintendent or his designee as to a student's suspension. Further, you ask whether the parish school board may hold a suspension hearing for a student where the superintendent or his designee has not done so.
The law which is directly applicable to your questions is LSA-R.S. 17:416. This statute authorizes teachers to hold students accountable for their disorderly conduct and authorizes school principals to suspend students who commit any one of an enumerated list of disorderly acts.  See LSA-R.S.17:416(A)(1)(a)(i) through (xvii).  Subsection (A)(1)(b) of that statute provides for notice by the principal to the student of the particular misconduct to which he/she is accused and a chance to explain.  A counseling session with the student and his/her parent and the principal may also be given before suspension or expulsion.
LSA-R.S. 17:416(A)(1)(c) mandates that notice in writing be given to the parent(s) of a suspended student, it further provides:
     Any parent, tutor, or legal guardian of a pupil suspended shall have the right to appeal to the city or parish superintendent of schools or his designee, who shall conduct a hearing on the merits.  The decision of the superintendent of schools on the merits of the case, as well as the term of suspension, shall be final, reserving to the superintendent of schools the right to remit any portion of the time of suspension.
It is clear from the statute that once a student has been suspended from school, a hearing has been conducted on the merits, and the superintendent of schools or his designee has made a decision, that decision is final.  The parish school board is not authorized to remit any portion of that decision, that authority is reserved to the superintendent according to LSA-R.S. 17:416(A)(1)(c).
In answer to your second question, LSA-R.S. 17:416(A)(1)(c) seems to be clear that only the superintendent, or his/her designee, and not the school board has the authority to conduct a hearing after appeal by the student's parent(s).  However, it is also clear from this statute that once an appeal has been taken by the parent(s) it is mandatory that the superintendent, or his/her designee, conduct a hearing on that suspension.
I trust that this adequately answers your questions.  If you require any further assistance, please feel free to contact this office.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0671l